Title: To George Washington from Timothy Pickering, 21 March 1792
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia Wednesday Evening March 21. 1792.

The manner in which I have been employed to effect the present visit of the Chiefs of the Five Nations, renders me peculiarly interested that the negociations with them should conform with the direct object of the invitation. This object is indelibly impressed on my mind; it having been the main argument offered by me, to convince them of the real friendship of the United States. I feel interested in its accomplishment, because it involves the good faith of the United States. For, agreeably to my instructions; “I informed them how desirous you were that the Indians should have imparted to them the blessings of husbandry and the arts:” And I repeated to them your words—“That the United States will be true and faithful to their engagements.”
Having assured them of the assistance of the United States to introduce among them the knowledge of husbandry and a few other important arts connected with it, I invited a small number of the principal chiefs to come to Philadelphia, after the last Corn Harvest, to negociate the plan for their introduction. The visit too, independently of its principal object, might make useful impressions. They delayed coming. The destructive defeat of our army took place. This sad event might prevent their coming. Good policy dictated a fresh invitation. And that it might not seem to flow from fear or discouragement—I thought the renewal of the invitation should appear to proceed wholly from me. The idea was liked by General Knox. I wrote a message to be sent by Mr Kirkland. As I recollect, the General informed me that it was approved by you.
In the message I reminded them of my former invitation to come to the Great Council Fire of the United States, in order to fix the time and manner of introducing among them the knowledge of farming—of smith’s & carpenter’s work—of spinning & weaving—and of reading and writing: these being the arts I had before expressly mentioned.
I added—“That I was impatient for their arrival, that they might receive strong proofs, that the words I spoke to them were true—that they came from my heart—and that the United States are faithful to their engagements.”

The invitation was confined to this single object. Permit me, therefore, to express my opinion, That until the entire arrangement relative to it be formed, to their full satisfaction—no other object should be brought into view. But this being adjusted; with such strong proofs before them of the candor—the truth—the justice & the liberality of the United States—they will be convinced that we are really their friends: and thus they may be led to entertain a belief that we are heartily disposed to be the friends of the other tribes now in arms against us: and impressed with this belief—they may listen to overtures to become mediators between us. But if the latter be proposed in the first instance—the natural order of things will be reversed; and, I fear, every object of their visit defeated.
If the secretary of war had asked me a single question on the subject, I should freely have suggested to him these ideas. This evening I chanced to hear that he (doubtless not adverting to the terms of the invitation) is preparing a speech, to be delivered tomorrow, in which the disposition of the Five Nations to become mediators, is to be sounded. I have therefore thought it my duty, without loss of time, to submit them to your consideration. I have no desire to appear in the matter: having nothing in view but to prevent a serious mischief.
There is an additional reason for the caution here suggested, which I beg leave to mention.
Last Thursday, when the Indians gave me their formal answers to my invitation, they stated many causes of their delay. Among other things they told me that Brant had been the means of detaining them. “Brant, (said they) who knows as much as white people know, told us that the real design of the invitation was not on the paper—but behind it.” That is the avowed object of the invitation was merely ostensible: while the real object was kept out of sight.
There is another reason, which I ought not to conceal. Indians have been so often deceived by White people, that White Man is among many of them, but another name for Liar. Really, Sir I am unwilling to be subjected to this infamy. I confess I am not indifferent to a good name, even among Indians[.] Besides, they recieved, and expressly considered me, as “your Representative[”]; and my promises, as the promises of [“] The Town Destroyer.” Sir, for your honour & the honour & interest of the United States, I

wish them to know that there are some white men who are incapable of deceiving.
I acknowledge sir, that my feelings have been excited: and if I have expressed myself in a stile unusual in addressing you, I trust you will ascribe it to the true cause—the interesting situation in which I stand. With great respect I am sir, Your most h’ble & obedt servt

T.P.

